       Case 1:18-cr-00289-SHS Document 201 Filed 08/14/19 Page 1 of 1




                                The Al-Shabazz Law Group, P     .c.rf.u:.soc=
                                                                           -~S~D~NY~~-==~~:::::::;::,
                                    244-16 Jericho Turnpike          ·oocu
                                                                       ·. MENT.·
                                 Floral Park, New York 11001
                                        (718) 730-3108             JELECfRON1<:1ULY FILBD:
                                    Ikieshalaw@gmail.com           l DOC fr.

August 14, 2019
                                                                   I·DATE Fiuili:
                                                                                                       -
VIAECF
Honorable Judge Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, NY I 0007
                                                MEMO                ·RSED
       Re:     United States v. Bryan Duncan, et al. , Ind. # 18 Cr 289


Dear Honorable Judge Stein,

       I am retained counsel for Defendant Bryan Duncan in the above-referenced case. As you
are aware, Mr. Duncan was convicted before a jury trial and is scheduled for sentencing before
Your Honor on September 10, 2019.

       By this letter, Mr. Duncan request a two-month adjournment of his sentencing as counsel
needs additional time to prepare. Counsel filed a motion to set aside the verdict on July 9, 2019.
The Government responded on August 9, 2019 and defense Reply is due August 23 , 2019.

       In addition , we have just received the initial Pre-Sentencing Report, dated July 31 , 2019.
We have not received the final report, however, based on the initial report, counsel intends to file
an objection to same. Lastly, Counsel needs additional time to prepare a pre-sentence
memorandum pursuant to 18 U.S.C. §3553(a).

        Lastly, Counsel is recovering from surgery, along with personal and professional
obligations, this adjournment is much needed. Counsel has been in touch with AUSA Nicholas
Folly and the Government has no objection to this request.




Respectfully Submitted,
  I~AlrS~
lkiesha Al-Shabazz, Esq.
                                                                              s


                                                                          SID'·- .:.Y ti.   STEIN
                                                                                  u.s.o.J.
